Citation Nr: 0825919	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board Remanded the appeal in 
February 2007.
 
In correspondence received by the Board in April 2008, 
following issuance of the final supplemental statement of the 
case (SSOC) in January 2008, the veteran submitted additional 
clinical evidence, including a favorable opinion from his 
private treating oncologist.  The veteran is entitled to 
review of all relevant evidence by the agency of original 
jurisdiction, unless this procedural right is waived by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  However, in 
view of the favorable decision below, remand for such review 
would be adverse to the veteran.


FINDING OF FACT

The favorable medical opinions of record establish that it is 
at least as likely as not that the veteran's development of 
acute myelogenous leukemia (AML) is, at least in this case, 
related to his in-service exposure to herbicides.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309(e) (2007).


CONCLUSION OF LAW

Acute myelogenous leukemia was incurred as a result of the 
veteran's exposure to herbicides in service.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
the decision below is favorable, no further action to assist 
or notify the veteran is required, and no further discussion 
of VA's duties to assist or notify is required.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Acute myelogenous 
leukemia (AML) is not among the diseases listed in § 3.309 
for which presumptive service connection is available based 
on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The clinical evidence establishes that the veteran has acute 
myelogenous leukemia.  The service records also establish 
that the veteran served in Vietnam, and therefore he may be 
presumed to have been exposed to herbicides.  The VA examiner 
who conducted review of the record in October 2007 to 
determine whether the veteran's AML was related to his 
service concluded that there was too little scientific 
research available about the relationship between herbicide 
exposure and onset of AML to include AML on the list of 
presumptive diseases because AML was usually fatal too 
quickly to allow valid studies to be conducted.  The examiner 
further concluded that, even though AML could not be presumed 
service-connected, in this case, it was as likely as not that 
the veteran's AML was related to his exposure to herbicides 
in the military, because the veteran had no other exposure to 
toxic chemicals.  This opinion directly addresses why there 
is a lack of scientific evidence to support the veteran's 
claim.  The examiner has provided an explanation as to his 
basis for determining that there is a relationship between 
the veteran's military service and the later development of 
AML.  

In offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  In this case, the physician has provided a 
lengthy and clearly-reasoned analysis of the limitations of 
the data currently available.  The physician concludes that 
the data, as applied to the veteran's case, supports a 
finding that it is at least as likely as not that the 
exposure to herbicides in service caused the veteran's AML, 
since there is no other known exposure that likely led to the 
development of the disorder.  Although the opinion remains 
somewhat speculative, it is favorable to the veteran's claim, 
and appears to be sufficient to meet the criteria for a grant 
of service connection set forth in Combee.

In March 2008, the veteran's private treating oncologist 
submitted a statement that it was more likely than not that 
the veteran's exposure to Agent Orange contributed to the 
veteran's later development of AML.  This opinion, although 
speculative, is favorable to the veteran's claim.

Both clinical opinions of record are favorable to the 
veteran's claim that he incurred AML as the result of his 
exposure to herbicides.  There is no unfavorable evidence 
specific to the claim.  These clinical opinions place the 
evidence at least in equipoise to warrant a finding that the 
veteran's acute myelogenous leukemia resulted from his 
service, resolving any reasonable doubt in the veteran's 
favor.  The claim may be granted on a direct basis.   


ORDER

The appeal for service connection for acute myelogenous 
leukemia is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


